Citation Nr: 1107421	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-08 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for tongue cancer, to 
include as due to herbicide exposure.  

2.  Entitlement to service connection for lymph node cancer, to 
include as due to herbicide exposure.  

3.  Entitlement to an initial compensable rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1968.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the RO, in pertinent part, 
denied service connection for tongue cancer and lymph node 
cancer, and granted service connection for erectile dysfunction, 
evaluated as noncompensably (0 percent) disabling, effective 
February 7, 2008.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for erectile 
dysfunction, the Board has characterized this issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).

In January 2011, a Deputy Vice-Chairman of the Board denied the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and is, thus, presumed to have been exposed to 
herbicides (to include Agent Orange) during service.  

3.  There is competent medical opinion evidence establishing that 
the Veteran's tongue cancer and lymph node cancer are 
etiologically related to his in-service herbicide exposure.  

4.  The Veteran has erectile dysfunction with penile deformity.    


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for tongue cancer, to 
include as due to herbicide exposure, are met.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ § 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for lymph node cancer, 
to include as due to herbicide exposure, are met.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ § 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

3.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for an initial rating of 20 percent, and no 
more, for erectile dysfunction have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.115b, Diagnostic Code 7522 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), has held that the VCAA notice requirements 
apply to all elements of a claim.

Given the favorable disposition of the claims for service 
connection, the Board finds that all notification and development 
actions needed to fairly adjudicate these claims have been 
accomplished.  

In regard to the claim for a higher initial rating for erectile 
dysfunction, the Board notes that this is a downstream issue, 
which was initiated by a notice of disagreement.  The Court has 
held that, as in this case, once a notice of disagreement from a 
decision establishing service connection and assigning the rating 
and effective date has been filed the notice requirements of 38 
U.S.C.A. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable decision 
with respect to downstream elements...."  Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008).  Hence, there is no duty to provide 
additional notice in regard to this claim.  

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim for a higher initial rating 
and has been provided opportunities to submit such evidence.  A 
review of the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His VA 
and private treatment records have been obtained and associated 
with his claims file.  The Veteran was also provided with a VA 
examination to assess the current nature of his disability.  
Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  

Law and Regulations - Service Connection

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including 
malignant tumors, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  Such diseases 
shall be presumed to have been incurred in service even though 
there is no evidence of disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 
3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even if there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e). 

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 
1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in 
Vietnam.  

If a Veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  Effective August 31, 2010, 
38 C.F.R. § 3.309(e) provides that presumptive service connection 
based on herbicide exposure is available for: ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina); all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia); and 
Parkinson's disease.  See 75 Fed. Reg. 53202 (Aug. 31, 2010) (to 
be codified at 38 C.F.R. § 3.309(e)).  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed exposed 
to Agent Orange) who develops one of the aforementioned 
conditions.

VA has specifically determined that tongue cancer is not a 
disease associated with exposure to herbicide agent for purposes 
of the presumption.  See Notice, 75 Fed. Reg. 81332-81335 
(December 27, 2010).  On the basis of its evaluation of the 
evidence reviewed in Update 2008, the National Academy of 
Sciences (NAS) concluded there is inadequate or insufficient 
evidence to determine whether there is an association between 
herbicide exposure and cancers of the oral cavity, to include the 
tongue.  See Notice, 75 Fed.Reg. 32540, 32543 (June 8, 2010).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116 (West 1991) and 38 C.F.R. § 3.303. 


Factual Background and Analysis - Service Connection

Service treatment records are negative for findings of or 
treatment for tongue or lymph node cancer.  Post-service records 
of private treatment reflect that, in June 2007, the Veteran 
presented for evaluation of a right neck mass and dysphagia.  
Fiberoptic nasopharyngolaryngoscopy revealed an asymmetric 
swelling of the right base of the tongue with a suspicious 
lesion.  The impression following examination was right base of 
tongue lesion with right cervical lymphadenopathy suspicious for 
malignancy.  The following month, the Veteran underwent direct 
laryngoscopy with biopsy of the right base of the tongue and 
esophagoscopy.  Multiple biopsies of the right base of the tongue 
came back positive for squamous cell carcinoma.  A PET-CT scan 
performed in July 2007 revealed a malignant right vallecular 
neoplasm with two right cervical lymph node metastases.  The 
Veteran underwent concurrent chemoradiation therapy.  In November 
2007, the Veteran underwent direct laryngoscopy and right 
modified radical neck dissection for squamous cell carcinoma of 
the right base of the tongue.  A November 2007 pathology report 
revealed that a biopsy of the lesion at the base of the tongue 
and a comprehensive right neck dissection were negative for 
carcinoma.  The Veteran underwent whole-body PET-CT scan for 
restaging in April 2008.  There was no evidence of residual or 
recurrent malignancy.  

On VA examination in April 2009, a physician reviewed the claims 
file and indicated that he had been asked to render an opinion 
regarding the etiology of the Veteran's tongue and lymph node 
cancer.  In describing his history, the Veteran reported that he 
was diagnosed with base-of-tongue squamous cell carcinoma in July 
2007, and that he had lymph nodes on the right side of the neck 
biopsied, which were positive for squamous cell carcinoma.  He 
completed three months of chemoradiation and underwent right-
sided neck dissection for removal of the persistent right 
cervical lymph nodes in November 2007.  He denied any recurrence 
of cancer since that time, indicating that he had been in 
remission since September 2007.  He denied any history of oral or 
smokeless tobacco use, but described a fairly extensive smoking 
history, reporting a 25-pack year history, although he denied 
smoking since 1988.  

On physical examination, there was no evidence of 
lymphadenopathy, although there was firm, leather-like skin along 
the right side of the neck.  The pertinent diagnosis was base of 
tongue squamous cell carcinoma with cervical lymph node 
involvement, treated successfully with chemoradiation and no 
evidence of active disease at the present time.  The examiner 
opined that the Veteran's Agent Orange exposure and chronic 
smoking history were both at least as likely as not potential 
etiologies of his tongue and lymph node cancer.  He commented 
that chronic smoking is a well-established risk factor for base 
of tongue cancer and that, although Agent Orange had not been 
directly linked to this cancer, it had been linked to laryngeal 
cancer.  The examiner commented that, with the base of the tongue 
lying next to the larynx, he believed this was an arbitrary 
distinction.  

The Board notes that, the record reflects that the examiner was 
asked to provide additional explanation of his opinion and to 
include medical treatises or studies which could refute the 
findings of the NAS and support his conclusion that the Veteran's 
tongue cancer was due to herbicide exposure.  In a May 2009 
addendum, the examiner noted that there was an Australian veteran 
cohort study which investigated mortality in Australian veterans 
who served in Vietnam.  This study found that 17 of the veterans 
had deaths from tongue cancer, with a standardized mortality rate 
of 2.34, suggesting a risk increase relative to the risk of other 
causes of death.  He added that most of the studies which had 
been done on tongue cancer in relation to Agent Orange involved 
only a small number of case studies and, therefore, had unstable 
estimates of risk.  He pointed out that the NAS 2006 Update was 
the first update to independently consider tongue cancer, as it 
had previously been grouped with other types of cancers in the 
oral, nasal, and pharyngeal cancer category.  He noted that the 
2006 Update stated that there was inadequate or insufficient 
evidence to determine whether there was an association between 
exposure to herbicides used in Vietnam and tongue cancer.  He 
added that he could provide no further medical treatises or 
studies to refute the findings of NAS.  

The examiner also noted that, other than his chronic smoking 
history, there appeared to be no further contributing factors for 
the base of the tongue cancer.  He stated his belief that the 
tongue cancer was a new primary cancer, as the only cancer he had 
in the past was prostate cancer, adding that the Veteran's 
prostate cancer was an adenocarcinoma and his tongue cancer was a 
squamous cell carcinoma, taking metastasis out of the question.  

The examiner provided a second addendum in July 2009, as he made 
no comment regarding lymph node cancer in his previous addendum.  
The examiner stated that he did not specifically discuss lymph 
node cancer in his May 2009 addendum because he did not consider 
the tongue cancer and lymph node cancer to be two separate 
cancers; rather, the Veteran's lymph node cancer was a result of 
metastasis from the base of the tongue.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, and resolving all reasonable doubt 
in his favor, the Board finds that service connection for tongue 
cancer and lymph node cancer is warranted.  

The record reflects that the Veteran served in the Republic of 
Vietnam from February 1966 to March 1967, during the Vietnam era.  
As such, he is presumed to have been exposed to herbicides, to 
include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  
However, neither tongue cancer nor lymph node cancer is among the 
disabilities recognized by VA as associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e) (2010).  Hence, presumptive 
service connection for either tongue cancer or lymph node cancer, 
based on the Veteran's presumed herbicide exposure, is not 
warranted.  

However, as noted above, notwithstanding the presumption, service 
connection for disability claimed as due to exposure to 
herbicides may be established by showing that a disorder 
resulting in disability or death is, in fact, causally linked to 
such exposure.  See Brock, 10 Vet. App. at 162-64; Combee, 34 F. 
3d at 1044.  

The only medical opinion on the question of medical nexus in 
regard to the Veteran's tongue cancer and lymph node cancer is 
the opinion of the VA examiner who evaluated the Veteran in April 
2009.  This physician reviewed the claims file and opined that 
both Agent Orange exposure and chronic smoking were at least as 
likely as not potential etiologies for the Veteran's tongue and 
lymph node cancer.  Thus, he attributed the tongue cancer and 
lymph node cancer, at least in part, to in-service herbicide 
exposure.  He provided a rationale for this opinion, 
specifically, while Agent Orange had not been directly linked to 
this cancer, it had been linked to laryngeal cancer, and the base 
of the tongue was next to the larynx.  He included his opinion 
that the distinction between these two cancers was arbitrary.  

The Board has considered the fact that NAS has concluded that 
there is inadequate or insufficient evidence to determine whether 
there is an association between herbicide exposure and tongue 
cancer.  The examiner, however, addressed this matter in his May 
2009 addendum and, when asked to provide an additional 
explanation of his April 2009 opinion, as well as medical 
treatises or studies to refute the NAS findings, he discussed an 
Australian study in which the risk of death due to tongue cancer 
was increased as compared to other causes of death.  Contrary to 
the RO's conclusion in the July 2009 supplemental statement of 
the case, the examiner did not indicate that he was unable to 
provide medical treatises or studies which refuted the findings 
of NAS; rather, after discussing the Australian study, he stated 
that he could provide no further medical treatises or studies to 
refute the findings of NAS.  Indeed, the discussion of the 
Australian study tends to support the examiner's April 2009 
opinion.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the criteria for service connection for tongue cancer and lymph 
node cancer are met.  
  


Law and Regulations - Higher Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, where, as here, the question for 
consideration is entitlement to a higher initial rating since the 
grant of service connection, evaluation of the medical evidence 
since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

The Veteran's erectile dysfunction is evaluated pursuant to 
Diagnostic Code 7522, which provides a 20 percent rating for 
penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.   

Factual Background and Analysis - Higher Initial Rating

On VA genitourinary examination in May 2008, the Veteran reported 
that he had been diagnosed with prostate cancer in 1992 and 
underwent radical prostatectomy in 1993.  He denied any current 
therapy for prostate cancer, but described erectile dysfunction 
since his surgery.  He stated that he felt his genitourinary 
condition affected his activities of daily living in that his 
sexual intimacy was interrupted due to erectile dysfunction.  The 
diagnosis was prostate cancer with subsequent radical 
prostatectomy and radiation therapy with residual urinary urgency 
and frequency and erectile dysfunction.  In the June 2008 rating 
decision, the RO granted service connection for residuals of 
prostate cancer (evaluated as 20 percent disabling) and erectile 
dysfunction as secondary to the service-connected residuals of 
prostate cancer (evaluated as noncompensably disabling).  The 
Veteran was also awarded special monthly compensation based on 
loss of use of a creative organ.  

In his February 2009 substantive appeal, the Veteran asserted 
that he had scarring on his penis which resulted in reduced blood 
flow and, therefore, a curvature in the penis.  

The Veteran was afforded a VA genitourinary examination in April 
2009.  The Veteran reported that, since his radical 
prostatectomy, he had dorsal curvature of the penis, which was 
only noticeable when he woke up with a "semi-erection."  He 
added that he had suffered with erectile dysfunction since 1993, 
so this was the only time that the curvature was noted.  The 
Veteran indicated that he had spoken to his urologist regarding 
this condition, and he felt it was due to some scar tissue from 
the radical prostatectomy.  Physical examination revealed a soft 
flaccid penis with no evidence of a deformity.  The pertinent 
diagnosis was dorsal penile curvature deformity following a 
radical prostatectomy for prostate cancer.  The examiner noted 
that, although the Veteran's penile deformity was not present on 
examination, this would be normal, considering that the deformity 
only occurred when he had a "semi-erection" upon waking in the 
morning.  The examiner opined that the Veteran's penile curvature 
deformity was at least as likely as not related or due to his 
radical prostatectomy.  In providing a rationale for this 
opinion, the examiner stated that penile deformity or curvature 
of this nature had been reported in several studies of patients 
who had undergone radical prostatectomy, with as many as 41 
percent noted to have similar deformities in one study.  He added 
that fibrotic plaques or scar tissue resulting from the 
prostatectomy form, leading to the covering of the erection 
chambers and, thus, leading to the deformity.  

The Board notes that the Veteran is competent to describe 
observable symptomatology, such as that at issue here.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran did not 
have penile deformity on VA examination in April 2009, penile 
deformity was, nevertheless, diagnosed.  The examiner provided a 
thorough rationale for this diagnosis, indicating that the 
reported penile deformity was consistent with the Veteran's 
radical prostatectomy, and that such conclusion was supported by 
several studies.  

Based on the foregoing, the Board finds that there is competent 
and credible evidence of penile deformity.  Consequently, because 
the Veteran also has loss of erectile power, as diagnosed on VA 
examination in May 2008 and as reflected by his receipt of 
special monthly compensation for loss of use of a creative organ, 
he is entitled to a higher, 20 percent, initial rating for 
erectile dysfunction, pursuant to Diagnostic Code 7522.  

The Board points out that the 20 percent rating assigned herein 
is the maximum schedular rating available for erectile 
dysfunction with penis deformity, pursuant to Diagnostic Code 
7522.  Additionally, the Board finds that there is no showing 
that this disability has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b).  

In Thun v. Peake, 21 Vet. App. 111 (2008), the Court articulated 
a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.  
Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) aff'd sub. nom. 
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this particular case, the Board finds that there is no 
objective evidence that the disability picture presented is 
exceptional or that schedular criteria are inadequate.  It is 
therefore unnecessary to reach the question of whether either 
disability causes marked interference with employment or frequent 
periods of hospitalization.  But even assuming for the sake of 
argument that the second prong of Thun were to apply, there is no 
objective showing that this disability results in marked 
interference with employment or has resulted in any, let alone 
frequent, periods of hospitalization.  Therefore, referral for 
extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for tongue cancer, to include 
as due to herbicide exposure, is granted.  

Entitlement to service connection for lymph node cancer, to 
include as due to herbicide exposure, is granted.  

Entitlement to an initial 20 percent rating for erectile 
dysfunction is granted, subject to the criteria governing the 
award of monetary benefits. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


